Name: Council Regulation (EC) No 3095/94 of 12 December 1994 on aid which Austria and Finland may grant on stocks held by private operations on 1 January 1995
 Type: Regulation
 Subject Matter: agricultural activity;  economic policy;  Europe;  distributive trades
 Date Published: nan

 20 . 12. 94 No L 328/5Official Journal of the European Communities COUNCIL REGULATION (EC) No 3095/94 of 12 December 1994 on aid which Austria and Finland may grant on stocks held by private operations on 1 January 1995 Whereas, in accordance with the general practice of the common agricultural policy, the maximum aid on processed products must be based as far as possible on the level laid down for the basic products ; whereas, however, the difficulty in applying this method in certain cases (and in particular where the basic product cannot be stocked or has no substantial impact on the prices of the processed products) means that the aid is to be calculated in those cases on the basis of the fall in prices for the processed products themselves and therefore makes it appropriate to draw up a list specifying, for the most important agricultural sectors, the products on which the maximum aid is to be calculated for products derived therefrom ; whereas, however, provision should be made for the aid to be granted on other products too ; Whereas the new Member States should be free to consider as part of the compensation provided for by this Regulation payment of interest at a rate equal at most to the normal rate on the market in the new Member States in question for the period between 1 January 1995 and the date of payment of the aid ; Whereas the other conditions to be laid down must prevent any risk of overcompensation and of receipt in combination with other aid provided for in the Act of Accession and should rule out the granting of the aid on speculative stocks and products imported into the new Member States prior to 1 January 1995 where the appli ­ cable import charges have not been paid ; Whereas, subject to the abovementioned limits and condi ­ tions, the new Member States should be allowed to lay down the detailed rules for the application of the arrange ­ ments, providing that the latter are submitted to the Commission under a procedure reconciling the interests of suitable monitoring at Community level with the need for swift action in this area by the new Member States, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the 1994 Act of Accession, and in par ­ ticular Article 150 (3) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with Article 150 of the Act of Accession, the Council, acting by a qualified majority on a proposal from the Commission, may make provision, under certain conditions, for national aid, corresponding at most to the difference between the price recorded in a new Member State prior to accession and that resulting from the application of the Treaty of Accession, to be granted to private operators holding, on 1 January 1995, stocks of basic agricultural products or products processed therefrom ; Whereas the abovementioned difference in prices may be observed in Austria and Finland only, prices in Sweden showing no difference with the common prices ; Whereas it emerges from Article 1 50 of the Act of Acces ­ sion that, apart from specifying the maximum aid which may be granted and certain conditions covering the granting thereof, the Community measures contemplated should simply lay down a general framework within which the two new Member States in question, which are to bear the financial liability thereof, will have full latitude to make their decisions ; Whereas, within the meaning of that Article, the product group concerned cover basic products and products processed therefrom ; whereas, while live animals should be included, this Regulation should permit aid to be granted on any product which may be in storage in the two new Member States referred to above on 1 January 1995 ; Whereas the maximum aid on live animals and basic products must be equal to the fall in prices recorded in the Member States as a result of the application of the Treaty of Accession ; whereas, however, those Member States should be permitted to determine the period during which that fall has occurred and to make provision, with a view to simplification, for the maximum aid to be calcu ­ lated on the basis of the institutional prices where such prices exist or have existed ; HAS ADOPTED THIS REGULATION : Article 1 In order to offset, in full or in part, any fall in prices recorded as a result of the application of the Treaty of Accession, Austria and Finland may grant aid to private operators (producers, processors and traders) who, at 00.00 hours on 1 January 1995, own : No L 328/6 Official Journal of the European Communities 20 . 12. 94 (a) live animals covered by Chapter I of the CCT ; (b) stocks of agricultural products listed in Annex I ; (c) stocks of products derived from the products referred to in (b) ; (d) stocks of products listed in Annex II to the EC Treaty other than those referred to in (a), (b) or (c) and products processed therefrom. representative for the purposes of calculating the fall in prices as a result of the application of the Treaty of Accession,  in the case of products which, prior to accession, were subject to a price support system in the Community but not in Austria or Finland, by the difference between the prices recorded in these Member States at the marketing stage referred to in the first indent of paragraph 1 (a) at a time in 1994 which they consider representative for the purposes of calculating the fall in prices as a result of the application of the Treaty of Accession and the prices as subsidized in the Community in January 1995. 3. The maximums provided for in paragraphs 1 and 2 shall not preclude the right of the Member State in ques ­ tion to increase the aid by interest at a rate equal at most to the normal rate on the market in that Member State for the period between 1 January 1995 and the date of payment. Article 3 1 . Products as referred to in Article 9 (2) of the Treaty which are on the territory of Austria or Finland on 1 January 1995 shall be deemed to be stocks for the purposes of this Regulation . However, products in free circulation on the territory of those Member States shall qualify for the aid provided for in this Regulation only where import thereof took place after the applicable customs duties and charges having an equivalent effect were collected. 2. Austria and Finland shall ensure that the aid provided for in Article 1 :  does not exceed the amount necessary to offset the fall in prices recorded as a result of the application of the Treaty of Accession,  does not entail duplication with the aid provided for in Article 138 of the Act of Accession where the latter is granted on the same products, as such or after processing,  is not granted on speculative stocks. Article 2 1 . The aid provided for in Article 1 may not exceed : (a) in the case of the products referred to in Article 1 (a), (b) and (d), the fall in prices recorded in Austria or Finland :  at the wholesale stage or any other stage constitu ­ ting the first stage of marketing of the product in question, and  for a period :  considered by those States as representative of the effects of the application of the Treaty of Accession on prices, and  not extending beyond the storage life of the product after the date of accession ; (b) in the case of products referred to in Article 1 (c) and those processed from the products listed in Annex II as referred to in Article 1 (d), the maximum laid down in (a) for the products from which they are derived, multiplied by :  a coefficient reflecting value in the case of meat,  a processing coefficient reflecting the impact of the products from which they are derived in the case of other product groups . The coefficients provided for in (b) shall be determined by the Member State in question. 2. The maximum provided for in paragraph 1 (a) may be replaced :  in the case of products subject, prior to accession, in the Community and in Austria or Finland, to a price support system by the difference between the prices as subsidized in December 1994 in the abovementioned Member States and the prices as subsidized by the Community in January 1995,  in the case of products subject, prior to accession, to a price support system in Austria or Finland only, by the difference between the prices as subsidized in those Member States in December 1994 and the prices applying in those Member States at the marketing stage referred to in the first indent of para ­ graph 1 (a) at a time in 1995 which they consider Article 4 1 . With a view to the application of this Regulation, Austria and Finland : (a) may undertake an inventory of stocks ; (b) shall record prices as provided for in Article 2 (1 ) (a) on the basis, where possible, of quality standards comparable with those provided for in Community regulations ; 20. 12. 94 No L 328/7Official Journal of the European Communities (c) shall adopt detailed rules on the granting of the aid provided for by this Regulation and on verification thereof. Such detailed rules shall include in particular suitable measures to prevent the aid being granted on speculative stocks. 2. . Before 31 March 1995, Austria and Finland shall notify the Commission of the quantities which are likely to qualify for the aid provided for by this Regulation.  the rate of aid contemplated,  the factors serving to determine it. 2. The measures provided for in paragraph 1 may not enter into force before they are approved by the Commis ­ sion. The Commission may make such approval subject to any condition it considers appropriate with a view to achieving the objectives and observing the provisions of this Regulation . 3 . Where, within one month of receipt of the commu ­ nication, the Commission has not expressed any observa ­ tions with regard thereto, those measures may be imple ­ mented. Article 6 This Regulation shall enter into force on the same date as the Treaty of Accession. Article 5 1 . Austria and Finland shall communicate to the Commission the draft measures to introduce the aids provided for by this Regulation . At the same time, they shall specify : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 December 1994. For the Council The President J. BORCHERT No L 328/8 Official Journal of the European Communities 20 . 12. 94 ANNEX CN code Description I. Meat A. Meat of bovine animals 0201 10 00 Carcases and half-carcases of bovine animals, fresh, chilled or frozen and 020210 00 B. Meat of swine 0203 11 10 Carcases and half-carcases of domestic swine, fresh, chilled or frozen and 0203 1 1 24 C. Meat of sheep or goats 0204 10 00 Carcases and half-carcases of lamb, fresh, chilled or frozen and 0204 30 00 0204 21 00 Carcases and half-carcases of sheep, fresh, chilled or frozen and 0204 41 00 0204 50 1 1 Carcases and half-carcases of goats, fresh, chilled or frozen and 0204 50 51 D. Poultrymeat 0207 10 15 '70 % chickens', fresh, chilled or frozen and 0207 2210 0207 10 31 '80 % turkeys', fresh, chilled or frozen and 0207 22 10 0207 1 0 55 '70 % ducks', fresh, chilled or frozen and 0207 23 1 1 0207 10 79 '75 % geese', fresh, chilled or frozen and 0207 23 59 E. Reindeer 0208 10 90 Meat of reindeer II . Eggs 0407 00 30 Birds' eggs in shell III . Milk and milk products ex 0401 Long-life milk and cream 0402 1 0 99 Milk in powder 0405 00 Butter 0406 Cheese IV. Edible vegetables and certain roots and tubers 0701 Potatoes, fresh or chilled 1105 20 00 Flakes, granules and pellets of potatoes 1108 13 00 Potato starch 0713 Dried leguminous vegetables, in particular peas and field beans 20. 12. 94 No L 328/9Official Journal of the European Communities CN code Description V. Edible fresh and processed fruit and vegetables  Products listed in Article 1 of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the markets of fruit and vegeta ­ bles (')  Products listed in Article 1 of Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables (2) VI . Cereals 1001 10 Durum wheat 1001 90 Wheat and meslin other than durum wheat 1002 00 00 Rye 1 003 00 Barley 1 004 00 Oats 1005 Maize (corn) VII . Oilseeds and other products falling within chapter 12 of the CCT 1201 00 Soya beans 1205 00 Rape or colza seeds 1006 00 Sunflower seeds 1209 Seeds, fruit and spores, of a kind used for sowing 1210 Hop cones, fresh or dried, whether or not ground, powdered or in the form of pellets ; lupulin 1 209 29 50 Lupine seed 1213 Cereal straw and husks, unprepared ex 1214 Swedes, mangolds, fodder roots, hay, clover, sainfoin, forage kale, lupines, vetches and similar forage products VIII . Sugar 1701 11 10 Raw cane sugar for refining 1701 12 10 Raw beet sugar for refining 1701 99 10 White sugar IX. Wine 2204 21 Wine of fresh grapes et 2204 29 (') OJ No L 118 , 20 . 5 . 1972, p. 1 . Regulation as last amended by Regulation (EC) No 3669/93 (OJ No L 338 , 31 . 12. 1993 , p. 26). (2) OJ No L 49, 27. 2. 1986, p. 1 . Regulation as last amended by Commission Regulation (EC) No 1490/94 (OJ No L 161 , 29. 6 . 1994, p. 13).